Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 05, 2017

The Court of Appeals hereby passes the following order:

A18A0274. JOSEPH DINGLER v. HEATHER MOORE.

      On June 22, 2017, the trial court entered an order dismissing Joseph Dingler’s
legitimation petition as premature. On July 5, 2017, Dingler filed a notice of appeal
of the trial court’s order on behalf of the party adverse to him, Heather Moore.
Dingler filed a second notice of appeal, this time on his own behalf, on August 8,
2017. We, however, lack jurisdiction.
      The proper and timely filing of a notice of appeal is an absolute requirement
to confer jurisdiction on this Court. See Rowland v. State, 264 Ga. 872, 872 (1) (452
SE2d 756) (1995). The first notice of appeal is a nullity because Dingler (who is not
admitted to the State Bar of Georgia) cannot appeal the judgment on behalf of Moore,
his adversary, who is represented by counsel. See Jaheni v. State, 281 Ga. App. 213,
214 (635 SE2d 821) (2006) (“only a duly licensed attorney may file a notice of appeal
to this court on behalf of an individual who does not appear pro se”); Gamble v.
Diamond D Auto Sales, 221 Ga. App. 688, 689 (3) (472 SE2d 446) (1996) (citing
OCGA § 15-19-51 (a) (1) (notice of appeal filed by a non-attorney on behalf of a
party is ineffectual)).
      Dingler’s second notice of appeal, filed 47 days after the entry of the trial
court’s order dismissing his legitimation petition, is untimely. See OCGA § 5-6-38
(a) (to be timely, a notice of appeal must be filed within 30 days after entry of the
appealable order).1


      1
      Even if we were to construe the second notice of appeal as a cross-appeal, we
would still lack jurisdiction. First, this Court must have jurisdiction over a valid
      For these reasons, the appeals are hereby DISMISSED.
                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          10/05/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.




appeal in order to have jurisdiction over a cross-appeal. Jarrard v. Copeland, 205 Ga.
App. 20, 21 (421 SE2d 84) (1992) (dismissing cross-appeal for lack of jurisdiction
where no timely notice of appeal was filed). Moreover, even construed as a cross-
appeal, Dingler’s second notice of appeal would be untimely because Dingler did not
file it until 34 days after the service of the original notice of appeal. See OCGA § 5-6-
38 (a) (a cross-appeal must be filed within 15 days after the service of a notice of
appeal).